Citation Nr: 1009217	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-37 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, to 
include secondary to service-connected type II diabetes 
mellitus.

4.  Entitlement to service connection for an eye disorder, 
including secondary to service-connected type II diabetes 
mellitus.

5.  Entitlement to service connection for a lung disorder, 
including due to asbestos exposure in service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from August 1962 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for type 
II diabetes mellitus, denied service connection for bilateral 
hearing loss; denied service connection for tinnitus; denied 
service connection for hypertension, to include secondary to 
service-connected type II diabetes mellitus; denied service 
connection for an eye disorder, including secondary to 
service-connected type II diabetes mellitus; and denied 
service connection for a lung disorder, including due to 
asbestos exposure in service.  

In a February 2009 rating decision, the RO granted service 
connection for type II diabetes mellitus and assigned a 20 
percent rating.  This is considered a full grant of the 
benefit sought on appeal, and in a statement received in 
March 2009, the Veteran stated that he was satisfied with the 
decision.  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in April 2009.  He 
submitted additional evidence in conjunction with his hearing 
appearance with a waiver of RO review in accordance with 
38 C.F.R. § 20.1304 (2009).  Additionally, the record was 
left open for a period of 60 days from the date of the 
hearing in order for him to submit medical evidence in 
support of his claims.  An extension of that period of time 
was requested and granted in June 2009, and the deadline for 
submitting evidence was September 20, 2009.  Additional 
evidence was received and has been associated with the 
record.  

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, and an eye disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  Hypertension was not manifest in service or within one 
year of discharge; and the competent medical evidence does 
not demonstrate that hypertension is related to his military 
service, including exposure to toxins or to a service-
connected disability.  

2.  The competent medical evidence of record does not show 
that the Veteran currently has a chronic lung disability, 
including one that may be attributed to asbestos exposure.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
military service, may not be presumed to have been so 
incurred or aggravated, and is not causally related to a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 3.310 (2009).  

2.  A chronic lung was not incurred in or aggravated by 
military service, including as a result of exposure to 
asbestos.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In an April 2007 letter, prior to the rating on appeal, the 
Veteran was provided notice regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
Veteran, what information and evidence will be obtained by 
VA, and the need to advise VA of or submit any further 
medical evidence relevant to the claim.  He was also 
specifically advised of how disability ratings and effective 
dates are assigned.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service VA 
treatment records, Social Security Administration records, 
the Veteran's statements, and his and his spouse's personal 
hearing testimony.  The Veteran also provided a waiver at his 
hearing.  After the April 2009 hearing, the record was left 
open for a period of more than 120 days for the Veteran and 
his representative to submit additional evidence in support 
of the claims.  Additional evidence was received in May and 
September 2009.  In a September 2009 statement, the Veteran 
remarked that he wanted VA to obtain any other medical 
documents from VA Portland that might assist in his claim.  
However, he did not denote any specific documents or dates of 
treatment from this facility that should be obtained.  
Moreover, a review of the file reveals that treatment reports 
from this facility dated from  March 2003 to August 2009 are 
included in the record.  Therefore, the Board finds that the 
record is complete and further remand would result in 
needless delay, and is thus unwarranted.  See Counts v. 
Brown, 6 Vet. App. 473, 478-9 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992) (VA's duty to assist is not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim).  

The Board observes that the Veteran was not afforded VA 
examinations in conjunction with the adjudication of his 
claims for service connection for hypertension and a lung 
disorder.  The Board is aware of the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), which held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease, manifested in 
accordance with presumptive service connection regulations, 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  

However, the Board finds that a medical examination(s) as to 
these claims is unnecessary in this case, because there is no 
objective and competent evidence of any diagnosis of a 
chronic lung disability and/or evidence that the hypertension 
(which predated the diabetes mellitus) is related to his 
active military service or related or aggravated by a 
service-connected disability, including the diabetes 
mellitus.  Consequently, the Board finds that the evidence of 
record is sufficient to decide these claims without 
conducting VA examinations or obtaining medical opinions.  
Hence, under such circumstances, an examination is not 
required.  The Board also observes that the facts of this 
case are different than the facts in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no competent 
medical evidence of current diagnosis of a lung disorder, or 
showing that the service-connected diabetes mellitus 
aggravates the Veteran's hypertension.  Additionally, 
although the Veteran has asserted that his hypertension may 
be related to his exposure to chemical toxins in service, the 
service records do not document such exposure and he has not 
proffered any medical evidence to support his assertions.  
Hence, the Board finds that the record is sufficient upon 
which to make a decision on these claims.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Thus, the record demonstrates that 
the Veteran had knowledge of what was needed to substantiate 
the claim, which cured any defect in the notice provided.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  As such, there is no indication that there is 
any prejudice to the Veteran in considering the matter on the 
merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as hypertension, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in, or aggravated by, active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  Further, a disability which is 
aggravated by a service-connected disability may be service-
connected to the degree that the aggravation is shown.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
However, 38 C.F.R. § 3.310 provides that VA will not concede 
that a nonservice-connected disease or injury was aggravated 
by a service-connected disease or injury unless the baseline 
level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence 
created at any time between the onset of aggravation and the 
receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Hypertension

The Veteran does not assert, and the evidence does not show, 
that his hypertension was initially manifest during his 
period of active duty or within one year of his discharge 
from military service.  His service treatment records do not 
show any treatment for high blood pressure.  Upon separation 
examination in September 1966, his blood pressure was 
reported to be 130/80.  Hypertension was not diagnosed.  He 
asserts that his currently diagnosed hypertension was due to 
exposure to chemicals while serving aboard a ship or, in the 
alternative, he argues that the disability is aggravated by 
his service-connected diabetes mellitus.  

The current medical records clearly show that the Veteran has 
been diagnosed with hypertension; however, these records are 
dated more than 35 years after the Veteran's separation from 
service.  Moreover, the Veteran has not submitted any medical 
evidence positing a relationship between his hypertension and 
his military service, including his exposure to chemicals.  
In the absence of clinical findings of the disease during a 
period of service, or competent evidence relating the 
condition to service, the Board concludes that service 
connection on a direct or presumptive basis must be denied.  
In this regard, the Board observes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or disease was incurred in service, which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

With regard to the issue of whether the Veteran's 
hypertension is aggravated by his service-connected type II 
diabetes mellitus, the Board observes that the medical 
evidence shows that the Veteran's hypertension had its onset 
prior to his type II diabetes mellitus.  This fact was also 
conceded by the Veteran and his representative at the April 
2009 hearing (see Transcript page 14).  The medical records 
indicate that the Veteran was initially diagnosed with 
diabetes mellitus in 2006 and that he was initially treated 
for hypertension prior to 2002.  Additionally, he was 
diagnosed with coronary artery disease and underwent a heart 
catheterization in March 1997 and stent placement in February 
2002.  Consequently, it may not be concluded that the type II 
diabetes mellitus caused his hypertension.  Moreover, the 
medical records do not establish that the Veteran's type II 
diabetes mellitus aggravates his hypertension.  In fact, an 
August 2007 VA treatment note indicated that the Veteran's 
blood pressure was typically adequately controlled.  There 
are no notations indicating that the Veteran's diabetes 
mellitus aggravated his hypertension or otherwise made it 
difficult to treat the disease.  Consequently, in the absence 
of any medical evidence relating that the hypertension was 
aggravated by the type II diabetes mellitus, the Board finds 
that service connection may not be granted on a secondary 
basis.  See 38 C.F.R. § 3.310.  Consequently, in light of the 
evidence of record, the Board finds that service connection 
for hypertension, including secondary to type II diabetes 
mellitus, must be denied.  

Lung Disorder

The Veteran asserts that he has a chronic lung disability due 
to asbestos exposure in service.  At his hearing in April 
2009, he testified that he served aboard the USS Kawishiwi 
and he believed that he had a lung condition related to his 
asbestos exposure, as well as the exposure to other fuels and 
toxins on the ship.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21-
1), Part VI, 7.21.  The Court has held that VA must analyze 
an appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  VA Manual M21-1, Part VI, para. 
7.21 (October 3, 1997) provides that inhalation of asbestos 
fibers can produce fibrosis and tumor, most commonly 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusion and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx, as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  Thus persons with asbestos exposure have increased 
incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer.  See M21-1, Part VI, 
para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.  

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).  

The record indicates that the Veteran did serve on a US Naval 
Ship - the USS Kawishiwi.  Nevertheless, despite the 
guidelines pertaining to the development of an asbestos-
related claim, the Board notes that the current medical 
evidence fails to show that the Veteran has been diagnosed 
with any chronic lung disability, including one that is 
typically associated with asbestos exposure.  In fact, a 
September 2006 VA medical record notes that the Veteran's 
past medical history is negative for lung disease.  His 
Social Security disability records also fail to show a 
diagnosis of a chronic lung disorder.  A May 2006 private 
medical record pertaining to treatment for a shoulder injury 
noted that a clinical evaluation was negative for any 
respiratory or pulmonary symptoms.  In the absence of any 
currently diagnosed disability that can be causally linked to 
service, the claim of service connection for a chronic lung 
disability, including due to exposure to asbestos, must be 
denied..  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of a present disability there 
can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (service connection may not be granted unless 
a current disability exists).  

In adjudicating a claim, the Board must assess the competence 
and credibility of the veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  The Board finds that 
the Veteran (and his spouse) are competent to report that he 
has experienced shortness of breath.  However, they are not 
competent to provide an opinion requiring medical knowledge, 
such as rendering a diagnosis of a chronic lung disability or 
providing an opinion regarding medical causation for such 
disability.  See Espiritu, supra.  Additionally, although he 
is competent to report his on-ship duties, he is not 
competent to diagnose himself with a lung disability as a 
result to possible toxin exposure.  Moreover, the competent 
evidence of record is against his claim because it does not 
document that he has any type of chronic lung disability.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim, and the appeal must 
therefore be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hypertension, to include secondary to 
service-connected type II diabetes mellitus, is denied.  

Service connection for a lung disorder, including due to 
asbestos exposure in service, is denied.  


REMAND

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran has asserted that he has bilateral hearing loss 
and tinnitus as a result of noise exposure during his 
military service.  The current medical evidence of record is 
unclear as to whether the Veteran currently has bilateral ear 
hearing loss disability by VA standards.  The private medical 
report submitted by the Veteran in May 2009 noted complaints 
of bilateral tinnitus and included a graphical chart of 
audiometric findings.  However, the Board cannot interpret 
graphical representations of audiometric data.  See 38 C.F.R. 
§ 3.385 (2009) (for VA purposes, hearing loss is determined 
in the frequencies 500, 1000, 2000, 3000, or 4000 Hertz); see 
also Kelly v. Brown, 7 Vet. App. 471, 474 (1995) and Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, the private 
audiogram report is invalid and cannot be used to adjudicate 
the claim.  

Consequently, the Board finds that a VA audiological 
examination must be scheduled.  See Charles v. Principi, 16 
Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) 
(a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim).  

With regard to the claim for service connection for an eye 
disorder, the Board observes that when determining whether a 
disability or disease was incurred in service, or preexisted 
service, a veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304 (2009).  In order to rebut the presumption of 
soundness, the government must show by clear and unmistakable 
evidence (1) that a veteran's disability existed prior to 
service, and (2) that the pre-existing disability was not 
aggravated during service.  See Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003.  

The record indicates that upon enlistment examination in 
August 1962, no preexisting disability of the eye was noted.  
The Veteran's distant vision was noted to be 30/20 
bilaterally and his near vision was 20/20 in the right eye 
and 20/25 in the left eye.  Hence, the presumption of 
soundness attaches.  Service treatment records also show that 
the Veteran was seen in February 1963 for treatment of his 
left eye when the tip of a match flew into it.  It was noted 
that he developed probable bacterial conjunctivitis.  Upon 
separation examination in September 1966, no chronic eye 
disability was noted.  However, current medical records 
indicate that the Veteran sustained a significant injury to 
his left eye when he was struck in the eye with a baseball at 
age 11.  The records also show that the Veteran has a 
chorioretinal scar and an enlarged blind spot nasally.  

Since the presumption of soundness has attached, it must be 
shown by clear and unmistakable evidence (1) that a veteran's 
disability existed prior to service, and (2) that the pre-
existing disability was not aggravated during service.  
Consequently, the Board finds that an examination and opinion 
are necessary to address these questions.  

Accordingly, the case is REMANDED for the following action:  

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
existence and etiology of any current 
bilateral hearing loss and tinnitus.  The 
examiner should examine the Veteran, 
review the Veteran's claims folder and 
render an opinion as to (1) whether 
bilateral hearing loss as defined in VA 
regulations currently exists; (2) whether 
the Veteran has constant, bilateral 
tinnitus; and (3) whether there is any 
relationship between any currently 
identified bilateral hearing loss and/or 
tinnitus and the Veteran's military 
service.  A copy of the examination report 
should be associated with the Veteran's VA 
claims folder.  

2.  Schedule the Veteran for a VA 
ophthalmology examination.  The examiner 
should examine the Veteran, review the 
Veteran's claims folder - in particular 
the service treatment records - and render 
an opinion as to (1) whether the Veteran's 
currently diagnosed chorioretinal scar and 
enlarged blind spot preexisted his 
military service; and (2) whether such 
disability was aggravated beyond the 
normal progression of the disease during 
his active military service, including 
during the February 1963 incident reported 
in his service treatment records when a 
match tip flew into his eye.  The examiner 
should specifically cite to the evidence 
or medical findings relied upon to support 
the opinions rendered and fully explain 
the rationale for those opinions.  A copy 
of the examination report should be 
associated with the Veteran's VA claims 
folder.  

3.  After undertaking any additional 
development deemed by it to be 
appropriate, readjudicate the Veteran's 
claims of entitlement to service 
connection for bilateral hearing loss, 
tinnitus, and an eye disorder, including 
secondary to service-connected diabetes 
mellitus.  If any benefit sought on appeal 
remains denied, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


